Exhibit 10.1

NON-EMPLOYEE DIRECTOR COMPENSATION SCHEDULE

Overview

A summary of our annual non-employee director compensation is provided below:

 

Equity

  

Stock Options

   $ 86,000  (1) 

Restricted Stock Units

   $ 86,000  (2) 

Board Retainer

   $ 78,000   

Chairman Retainer

   $ 145,000  (3) 

Committee Retainer

  

Audit

   $ 15,000   

Compensation

   $ 15,000   

Nominating and Corporate Governance

   $ 15,000   

Committee Chair Retainer

  

Audit

   $ 10,000   

Compensation

   $ 10,000   

Nominating and Corporate Governance

   $ 10,000   

 

(1)  Upon being elected or re-elected as a director, each non-employee director
will receive such number of restricted stock units as is determined by dividing
$86,000 by the closing price of our common stock on the grant date.

(2)  Upon being elected or re-elected as a director, each non-employee director
will receive a stock option having $86,000 in value. The number of shares for
which the option may be exercised will be determined by dividing $86,000 by a
binomial valuation of an option of one share of our common stock on the grant
date.

(3)  The chairman retainer is in addition to the standard board retainer.

Vesting

Stock options and restricted stock units will vest 100% on the earlier of
(i) the first anniversary of the grant date or (ii) immediately prior to the
first annual meeting of shareholders following the grant date.

Deferred Compensation Plan

We have a non-employee director deferred compensation plan. This plan allows
directors to defer all or a part of their cash retainers until their service on
the board ends. Based on the deferral election, the director is credited with a
number of share units which are equivalent to shares of our common stock with no
voting rights. Upon cessation of service on the board, the director receives a
share of common stock for each share unit in a lump sum distribution.

Restricted stock units are hypothetical shares of our common stock that are
settled in shares of common stock on a one-for-one basis upon vesting. Under the
deferred compensation plan, directors may defer receipt of shares issuable
pursuant to the restricted stock units until their service on the board ends.